TARRAGON ANNOUNCES CHAPTER 11 FILING Company Plans Reorganization and Will Seek Outside Financing and Investors NEW YORK, January 12, 2009, Tarragon Corporation (NASDAQ:TARR), a residential real estate developer and a multifamily investor, announced today that it and certain of its subsidiaries have filed voluntary Petitions for Relief under Chapter 11 of the United States Bankruptcy Code in the District of New Jersey.The goal of the filing is to implement a comprehensive reorganization, as part of which Tarragon will seek to obtain additional outside financing and participation of a new investor or investor group.This step follows a period of financial losses brought about by falling prices and slower sales in Tarragon’s Homebuilding Division, restrictions on the availability of financing and declining real estate values.With adequate current liquidity and a commitment for debtor-in-possession financing from an affiliate of ARKO Holdings, Inc. (an Israeli public company), the Chapter 11 filing is expected to have no impact on the day-to-day operations of the Company’s award winning property management subsidiary, Tarragon Management, Inc., or on the operation of the rental apartment properties in Tarragon’s Investment Division. “In the face of the challenging real estate sector and tight credit markets, Tarragon has made the strategic decision to restructure with the goal of putting the Company’s business on a solid financial footing going forward,” said William S.
